Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 2/25/22 has not been entered (3/10/22), as per the Advisory Action dated 3/10/22.
Applicant's request, dated 2/25/22, for reconsideration of the finality of the rejection of the last Office action is persuasive (attached Interview summary dated 3/31/22). 
In light of the Applicant’s argument that claim 109 is rejected only under a double patenting rejection and no prior art rejection applied (page 2, 2nd full paragraph of Remarks dated 2/25/22), the finality of that action is withdrawn. 
Claims dated 9/16/21 have been rejected as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91-111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 91 recites “within 2 minutes or less”, which is vague and indefinite because “within 2 minutes” includes less than 2 minutes. The term “at least 20% by weight of sugar alcohol can include an amount as high as 99% by weight of the tablet. It is unclear as to what is construed by “or less” and what amount of sugar alcohol above 20% is able provide a disintegration of 2 minutes or less. Claims 92-111 are dependent on claim 91 and hence included under this section.  
Claim 100   recites “wherein at least 50% by weight of the cross-linked polyvinyl pyrrolidone has a particle size below 50 micrometers”, which is unclear and vague because the claim does set a lower limit of the particle size, without which the meets and bounds of the smallest particle size of cross-linked polyvinylpyrrolidone that can contribute to the claimed fast disintegrating tablet that can disintegrate within 2 minutes is not clear. 
Claims 107, 108 and 110, recite “wherein the tablet comprises a further tablet module that is different in composition”, which is indefinite because instant claim does not clarify what the composition of the further tablet module is different from. Instant claims do not clearly state that the composition is different from that claim 91. A clarification and correction is requested.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 91-93, 101, 102 and 104 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160015683 to McCarty et al (McCarty).
McCarty teaches a solid dosage composition comprising cannabinoid for buccal and sublingual administration (abstract). Fig. 1 shows that cannabinoid (THC) is mixed with mannitol (which meet the sugar alcohol of instant application) and hydroxypropyl cellulose (which meet the instant disintegrant), and compress into tablets. The tablets are safe, convenient, fast acting and provide increased bioavailability [0011-0012]. McCarty teaches that the composition includes a water-soluble diluent such as mannitol, a disintegrant such as low substituted hydroxypropyl cellulose and a lubricant such as sodium stearyl fumarate, or mixtures thereof [0017]. McCarty also teaches other water-soluble diluents such as sugar alcohols [0037] in an amount of 45% to 90% by weight. For the disintegrant, McCarty teaches microcrystalline cellulose, low substituted hydroxypropyl cellulose, crospovidone, sodium starch glycolate, starch, etc [0038]. McCarty exemplifies cannabinoid tablet formulations 1 and 2, which meets the instant claimed at least 20% sugar alcohol and the disintegrant (sodium stearyl fumarate and low substituted hydroxypropyl cellulose, according to [0038] of McCarty). Example 1 meets the ratio of cannabinoids to one or more sugar alcohol because example 1 includes 5 mg THC (cannabinoid) and 58.30 mg of Mannitol, which falls within 1:30 to 1:1. Further, McCarty teaches that the tablet formulation of example 1 disintegrated within less than 2 minutes i.e., 21 secs to 41 secs [0057]. 
Example 1 of McCarty [0053] describes blending mannitol, sodium stearyl fumarate and low substituted hydroxypropyl cellulose with cannabinoid in a blender and compressed. Instant specification defines “one or more cannabinoids is reversibly associated with the one or more sugar alcohol particles" as intended to mean that the one or more cannabinoids are in contact with the one or more solid particles and are not loosely distributed within the material. In light of the definition, the step of blending [0053] of McCarty meet instant claim 101. Thus, McCarty anticipates instant claims.
	

Claims 91-95, 101, 102 and 104 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017223309 to Etsey et al.
Etsey teaches oral, chewable and fast or slow dissolvable composition comprising cannabinoid. For the claimed cannabinoids, Etsey teaches cannabinoids, cannabidiol etc [page 10, l 4-7). Etsey teaches compositions in the form of chewing gum (page 10, l 23-31), lozenge (page 12, l 30-31) or tablet (p 13, l 31). The composition includes a sugar alcohol in an amount of 55% to 70% by weight (p 13, l 15-17), which includes xylitol, mannitol, erythritol etc (p 11, l 28-31). Table 1 of Etsy describes 62.37% sorbitol, 20-79% microcrystalline cellulose and 2.49% cannabinoid, which met instant claims 91-93, 95, 102 and 104. Page 33, l 23-30 teaches that the composition of table 1 dissolves in less than 1 minute in oral or sublingual cavity, with an increase or decrease in the amounts of MCC and bamboo fiber concentration. Because table 1 of Etsy meets the claimed components and their amounts, and hence the properties of instant claims are inherent to the composition of Etsy. Instant specification defines “one or more cannabinoids is reversibly associated with the one or more sugar alcohol particles" as intended to mean that the one or more cannabinoids are in contact with the one or more solid particles and are not loosely distributed within the material. Example 1 of Etsey teaches the claimed components and requires some mixing, including a loosely distributed material. Thus, Etsy anticipates instant claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 91-99, 101-102 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0015683 to McCarty et al (McCarty).
McCarty teaches claims 91-93, 101, 102 and 104 as described above. McCarty does not explicitly teach composition with the superdisintegrant of claims 93-99. However, McCarty suggests several disintegrants including microcrystalline cellulose (claim 95), low substituted hydroxypropyl cellulose, crospovidone (claim 98), sodium starch glycolate, starch (claim 94), etc [0038]. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose any of the disintegrants taught by McCarty for combining with mannitol and cannabinoid (THC) of example 1 or 2 because McCarty teaches the disintegrants as equivalent in their function as disintegrants and therefore one of an ordinary skill in the art would have been able to expect the same quick disintegration of cannabinoid tablet with any of the disintegrants such as the claimed starch, microcrystalline cellulose, crospovidone etc., in place of a low-substituted hydroxypropyl cellulose of examples 1 or 2.

5.	Claims 91-99 and 101-106 are rejected under 35 U.S.C. 103 as being obvious over WO 2017223309 to Etsey et al.
The teachings of Etsey have been addressed above with respect to claims 91-95, 101-102 and 104. Etsey does not explicitly teach the combination of sugar alcohol and a super disintegrant of claims 96-99, dissolution modifier of claim 103, emulsifying agent of claim105 and a lipid carrier of claim 106.
However, Etsey teaches that the composition includes compositions such as microcrystalline cellulose, croscarmellose sodium, crospovidone, sodium starch glycolate etc (p 14, l 29- p 15, l 3). Thus, Etsey teaches equivalence of the exemplified microcrystalline cellulose and croscarmellose sodium, crospovidone, sodium starch glycolate etc., of instant claims 94-99 and hence meets superdisintegrants of instant claims.  Furthermore, Etsey teaches microcrystalline cellulose, crospovidone, croscarmellose, sodium starch glycolate as disintegrants, and in amounts of 5-30% [p 4-16], for controlling the hardness of the tablet, friability and dispersion time of the matrix; and increasing disintegrant provides lower hardness, increased friability and the faster the dispersion time (p 25, l 4-16). 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose suitable disintegrants and combinations of disintegrants in preparing the fast disintegration of cannabinoid oral tablet compositions because Etsey teaches equivalence of the microcrystalline cellulose and that of crospovidone, croscarmellose, sodium starch glycolate. Hence, skilled artisan would have expected the same fast disintegration of the cannabinoid tablets that also comprised the claimed amounts of sugar alcohols because Etsey teaches a combination of sugar alcohols and the disintegration controls the hardness and provides a fast release (p 25, l 1-16). 
  Etsey further teaches that the composition comprising cannabinoids further comprises bulk fillers comprising starch, alginate, chitosan (p 13, l 28-p 14, l 15) that includes alginate and meet the claimed dissolution modifiers of claim 103. Additionally, Etsey teaches that the bulk powder comprising cannabinoid and sugar alcohol further comprises polysorbate 20, 40, 80, etc., which meet the instant claimed self-emulsifying agent (claims 105) and a lipid carrier (106) for cannabinoids (instant specification describes the above compounds on page 39, l 28- page 42, l 25). One skilled in the art would have been motivated to include the surfactants and bulk fillers (of Etsey) in the cannabinoid powder compositions for achieving an emulsifying affect and the desired bulk effect. Etsey teaches preparing the composition as a powder and the powder is applied as layers with 3-D printing, where the layers adhere to each other and form adjacent layers (p 18, l 28-30). 

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0015683 to McCarty et al (McCarty) as applied to claims 91-99, 101-102 and 104 above, and further in view of US 10,406,105 to Kolter et al.
McCarty suggests several disintegrants including microcrystalline cellulose, low substituted hydroxypropyl cellulose, crospovidone, sodium starch glycolate, starch, etc [0038] in the quick disintegrating cannabinoid compositions. However, McCarty does not teach the instant claimed cross-linked polyvinylpyrrolidone wherein at least 50% by weight of the cross-linked polyvinylpyrrolidone has a particle size below 50 micrometers. 
Kolter teaches a pharmaceutical formulation in the form of agglomerates comprising an excipient content composed of a) 60-97% by weight of sugar or sugar alcohols, b) 1-25% disintegrant, c) 1-15% water-insoluble film-forming polymers, d) 0-15% by weight of water-soluble polymers and at least one active agent (abstract, col. 2, l 13-32). Kolter teaches that the composition is in the form of tablets that rapidly disintegrate in the mouth within 60 seconds (col. 2, l 12-40). Kolter teaches 60-97% sugar alcohol such as mannitol, xylitol etc, having a particle size of 50-100 microns (col. 2, l 43-60); disintegrants in an amount of 1-25% by weight and includes crosslinked polyvinyl pyrrolidone, croscarmellose, sodium carboxymethyl starch, L-hydroxypropyl cellulose (col. 2, 61-67). Crosslinked polyvinyl pyrrolidone are water-insoluble but film forming and have a particle size from 2 to 60 microns (col. 3, l 4-16). Kolter teaches that the crosslinked polyvinylpyrrolidone has a high hydration capacity and leads to a very rapid disintegration and gives a particularly soft mouthfeel (col. 3, 20-22).   
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose crosslinked PVP, in the cannabinoid composition of McCarty, as disintegrants because Kolter teaches that crosslinked polyvinylpyrrolidone microparticles provide rapid disintegration (18 seconds, see table 2) of the pharmaceutical composition and also gives soft mouth feel. Instant claim requires “at least 50% by weight of the particles have a particle size of less than 50 microns”. Table 1 of Kolter exemplifies a combination of mannitol and a disintegrant i.e., crosslinked polyvinylpyrrolidone (Kollidon) having a particle size of 17 micron and therefore it would have been obvious to optimize the particle size range and the distribution of the particle size range of crosslinked PVP and still be able to achieve the desired fast disintegration composition.

6.	Claims 100 is rejected under 35 U.S.C. 103 as being obvious over WO 2017223309 to Etsey et al., as applied to claims 91-99 and 101-106 above, and further in view of US 10,406,105 to Kolter et al.
WO 2017223309 to Etsey et al., discussed above fails to teach the instant claimed cross-linked polyvinylpyrrolidone wherein at least 50% by weight of the cross-linked polyvinylpyrrolidone has a particle size below 50 micrometers. However, Etsey teaches that the composition includes compositions such as microcrystalline cellulose, croscarmellose sodium, crospovidone, sodium starch glycolate etc (p 14, l 29- p 15, l 3).
Kolter teaches a pharmaceutical formulation in the form of agglomerates comprising an excipient content composed of a) 60-97% by weight of sugar or sugar alcohols, b) 1-25% disintegrant, c) 1-15% water-insoluble film-forming polymers, d) 0-15% by weight of water-soluble polymers and at least one active agent (abstract, col. 2, l 13-32). Kolter teaches that the composition is in the form of tablets that rapidly disintegrate in the mouth within 60 seconds (col. 2, l 12-40). Kolter teaches 60-97% sugar alcohol such as mannitol, xylitol etc, having a particle size of 50-100 microns (col. 2, l 43-60); disintegrants in an amount of 1-25% by weight and includes crosslinked polyvinyl pyrrolidone, croscarmellose, sodium carboxymethyl starch, L-hydroxypropyl cellulose (col. 2, 61-67). Crosslinked polyvinyl pyrrolidone are water-insoluble but film forming and have a particle size from 2 to 60 microns (col. 3, l 4-16). Kolter teaches that the crosslinked polyvinylpyrrolidone has a high hydration capacity and leads to a very rapid disintegration and gives a particularly soft mouthfeel (col. 3, 20-22).   
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose crosslinked PVP, in the cannabinoid composition of Etsey, as disintegrants because Kolter teaches that crosslinked polyvinylpyrrolidone microparticles provide rapid disintegration (18 seconds, see table 2) of the pharmaceutical composition and also gives soft mouth feel. Instant claim requires “at least 50% by weight of the particles have a particle size of less than 50 microns”. Table 1 of Kolter exemplifies a combination of mannitol and a disintegrant i.e., crosslinked polyvinylpyrrolidone (Kollidon) having a particle size of 17 micron and therefore it would have been obvious to optimize the particle size range and the distribution of the particle size range of crosslinked PVP and still be able to achieve the desired fast disintegration composition.

7.	Claims 107-108, and 110-111 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0015683 to McCarty et al (McCarty) as applied to claims 91-99, 101-102 and 104 above, and further in view of US 10772837 to Lefler et al (Lefler).
McCarty teaches a solid dosage composition comprising cannabinoid for buccal and sublingual administration (abstract). Fig. 1 shows that cannabinoid (THC) is mixed with mannitol (which meet the sugar alcohol of instant application) and hydroxypropyl cellulose (which meet the instant disintegrant), and compress into tablets. McCarty teaches that the tablet formulation of example 1 disintegrated within less than 2 minutes i.e., 21 secs to 41 secs [0057]. 
McCarty, discussed above, fails to teach a different tablet module, as in claims 107-108 and 110-111. 
	Lefler teaches a multi-layer tablet comprising cannabinoid formulation, wherein the tablet provides fast, controlled and also sustained release formulations (abstract). Lefler teaches that instant formulation provides a favorable profile in a model predictive of antidepressant-like activity in comparison to antidepressants (col. 16, l 26-40). Lefler teaches that the drug formulation has a constituent, which provides fast release and another constituent that provides a delayed or sustained (modified) release over a period of time that can be achieved by making a combination dosage unit (col. 26, l 44-55). The modified release layer comprising cannabinoid includes 2-hydroxypropyl-beta-cyclodextrin. The delayed release can also include an enteric polymer such as Eudragit (col. 26, l 56-67). Lefler (teaches that the multi-layer tablets provide the advantage in controlling the delivery rate of either single or two or more different active pharmaceutical ingredient (col. 27, l 18-35). Lefler teaches that the two separate formulations have separate hardness to deliver two separate and distinct formulae in one-unit dose, and teaches that the compression and hardness parameters affect the time release profile (col. 28, 46-67). Immediate release layer granules comprising cannabidiol and excipients such as lactose monohydrate, dibasic calcium phosphate, hydroxyethylcellulose, and extragranular excipients comprising polyethylene oxide, hypromellose etc (lines bridging col. 35-36, table 1) and a sustained release layer including granules comprising cannabinoid, and excipients such as Compritol 888, beta-cyclodextrin, sesame oil, soya lecithin and Labrasol, and a blend comprising syloid, klucel, prosolv90 and HPMC LVCR K100 (Example 2). 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the composition of McCarty as a bilayer (dual module) or multilayered (multimodule) tablet composition, the two layers or modules comprising different in compositions (instant 107), different excipients in different amounts (claim 110), different hardness (pressure applied) (claim 111) and providing different release modules (instant claim 108). One of an ordinary skill in the art would be motivated to do so because Lefler suggested that the composition provides therapeutic dosing while maintaining safe, side effect-sparing levels of cannabinoid, while modulating the administration of cannabinoids, and thereby treating patients with cannabinoid-sensitive disorders (col. 20, l 23-29). Lefler fails to teach sugar alcohol in either of the layers of the bilayered or multilayered tablet. However, one of an ordinary skill in the art would have looked to the analogous teachings of Lefler (because both Lefler and McCarty are directed to oral cannabinoid compositions) and prepare the composition of McCarty in the form of a bilayered tablet, with different amounts of active agent and/or sugar alcohol and/or disintegrants with an expectation to provide different release rates of cannabinoid, from seconds to hours as suggested by Lefler (col. 25, l 5-19).  skilled artisan would have been able to optimize the weight of the individual layers of the bilayered tablet (for instant claim 110) depending on the different release rates desired from the individual layers of the tablet. In this regard, Lefler teaches that the tablet hardness, disintegration time and friability are influenced by the compression force (col. 28, l 15-20), which affects the time release profile (col. 28, l 62-67) and that producing a quality bilayer tablet requires to achieve accuracy in weight control of each individual layer and sufficient tablet breaking force (col. 28, l 15-45).

8.	Claims 107-108 and 110-111 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017223309 to Etsey et al., as applied to claims 91-99 and 101-106 above, and further in view of US 10772837 to Lefler et al (Lefler).
Etsey, discussed above, fails to teach a different tablet module, as in claims 107-108 and 110-111. 
Etsey teaches preparing the composition as a powder and the powder is applied as layers with 3-D printing, where the layers adhere to each other and form adjacent layers (p 18, | 28-30). With respect to the claimed second module, Etsey teaches that the physical properties of the dosage can be controlled by varying the incremental powder layer thickness, powder composition and amounts of the excipients of the dosage form i.e., disintegrant, sweetener, surfactant etc., to obtain varying hardness, dissolution time, bioavailability and disintegration time (p 20, l 7-13). The powder layering system enables preparing incremental layers of powder in the build modules to form several layers, each of which can be construed as a module of the instant claims 107, 110 and 111 (p 23, 7-18 and p 20, l 14-23). While the layering system can be construed as bilayer or multilayered tablets, Etsey does not clearly state a tablet with a different module having a different composition, as claimed.
	Lefler teaches a multi-layer tablet comprising cannabinoid formulation, wherein the tablet provides fast, controlled and also sustained release formulations (abstract). Lefler teaches that instant formulation provides a favorable profile in a model predictive of antidepressant-like activity in comparison to antidepressants (col. 16, l 26-40). Lefler teaches that the drug formulation has a constituent, which provides fast release and another constituent that provides a delayed or sustained (modified) release over a period of time that can be achieved by making a combination dosage unit (col. 26, l 44-55). The modified release layer comprising cannabinoid includes 2-hydroxypropyl-beta-cyclodextrin. The delayed release can also include an enteric polymer such as Eudragit (col. 26, l 56-67). Lefler (teaches that the multi-layer tablets provide the advantage in controlling the delivery rate of either single or two or more different active pharmaceutical ingredient (col. 27, l 18-35). Lefler teaches that the two separate formulations have separate hardness to deliver two separate and distinct formulae in one-unit dose, and teaches that the compression and hardness parameters affect the time release profile (col. 28, 46-67). Immediate release layer granules comprising cannabidiol and excipients such as lactose monohydrate, dibasic calcium phosphate, hydroxyethylcellulose, and extragranular excipients comprising polyethylene oxide, hypromellose etc (lines bridging col. 35-36, table 1) and a sustained release layer including granules comprising cannabinoid, and excipients such as Compritol 888, beta-cyclodextrin, sesame oil, soya lecithin and Labrasol, and a blend comprising syloid, klucel, prosolv90 and HPMC LVCR K100 (Example 2). 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the composition of Etsey as a bilayer (dual module) or multilayered (multimodule) tablet composition, the two layers or modules comprising different in compositions (instant 107), different excipients in different amounts (claim 110), different hardness (pressure applied) (claim 111) and providing different release modules (instant claim 108). One of an ordinary skill in the art would be motivated to do so because Lefler suggested that the composition provides therapeutic dosing while maintaining safe, side effect-sparing levels of cannabinoid, while modulating the administration of cannabinoids, and thereby treating patients with cannabinoid-sensitive disorders (col. 20, l 23-29). Even though Lefler fails to teach sugar alcohol in either of the layers of the bilayered or multilayered tablet, one of an ordinary skill in the art would have looked to the analogous teachings of Lefler (because both Lefler and Etsey are directed to oral cannabinoid compositions) and prepare the composition of Etsey in the form of a bilayered tablet with different amounts of active agent and/or sugar alcohol and/or disintegrants with an expectation to provide different release rates of cannabinoid, from seconds to hours as suggested by Lefler (col. 25, l 5-19).    

10.	Claims 109 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0015683 to McCarty et al (McCarty) as applied to claims 91-99, 101-102 and 104 above, and further in view of US 10772837 to Lefler et al (Lefler) and US 10,406,105 to Kolter et al.
	Instant claim recites “The tablet according to claim 91, wherein the tablet comprises a further tablet module that is different in composition and comprising a sugar alcohol composition having an average particle size that is larger an average particle size of the one or more sugar alcohol particles according to claim 91.”
The teachings of McCarty, Lefler and Kolter have been discussed above and incorporated herewith. McCarty discussed above do not teach the claimed different particle sizes in different modules. 
The teachings of Kolter have been discussed above and incorporated herewith. Kolter teaches 60-97% sugar alcohol such as mannitol, xylitol etc, having a particle size of 50-100 microns (col. 2, l 43-60); disintegrants in an amount of 1-25% by weight and includes crosslinked polyvinyl pyrrolidone, croscarmellose, sodium carboxymethyl starch, L-hydroxypropyl cellulose (col. 2, 61-67). Crosslinked polyvinyl pyrrolidone are water-insoluble but film forming and have a particle size from 2 to 60 microns (col. 3, l 4-16). Kolter teaches that the crosslinked polyvinylpyrrolidone has a high hydration capacity and leads to a very rapid disintegration and gives a particularly soft mouthfeel (col. 3, 20-22).   
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the oral tablet of McCarty as a bilayered tablet to prepare the composition of McCarty as a bilayer (dual module) or multilayered (multimodule) tablet composition, the two layers or modules (as suggested by Lefler) having different compositions including different excipients, such as sugar alcohols and/or disintegrants in both layers, wherein the different modules have different particle sizes of sugar alcohols and/or PVP because Lefler teaches Kolter teaches particulate sugar alcohols and disintegrants (PVP), having a range of particle sizes for providing the desired disintegration (col. 2, l 33-col. 3, l 10). Instant claim 19 does not recite any particular size of sugar alcohol particles. In any event, one of an ordinary skill in the art would have been able to control the particle size of excipients such as sugar alcohol and/or PVP i.e., different particle sizes in the different layers of cannabinoid composition of McCarty, with an expectation to provide a different release rate from the different layers.    


11.	Claims 109 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017223309 to Etsey et al., as applied to claims 91-99 and 102-106 above, and further in view of US 10772837 to Lefler et al (Lefler) and US 10,406,105 to Kolter et al.
Instant claim recites “The tablet according to claim 91, wherein the tablet comprises a further tablet module that is different in composition and comprising a sugar alcohol composition having an average particle size that is larger an average particle size of the one or more sugar alcohol particles according to claim 91.”
The teachings of Etsey, Lefler and Kolter have been discussed above and incorporated herewith. Etsey discussed above do not teach the claimed different particle sizes in different modules. 
Kolter teaches 60-97% sugar alcohol such as mannitol, xylitol etc, having a particle size of 50-100 microns (col. 2, l 43-60); disintegrants in an amount of 1-25% by weight and includes crosslinked polyvinyl pyrrolidone, croscarmellose, sodium carboxymethyl starch, L-hydroxypropyl cellulose (col. 2, 61-67). Crosslinked polyvinyl pyrrolidone are water-insoluble but film forming and have a particle size from 2 to 60 microns (col. 3, l 4-16). Kolter teaches that the crosslinked polyvinylpyrrolidone has a high hydration capacity and leads to a very rapid disintegration and gives a particularly soft mouthfeel (col. 3, 20-22).   
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the oral tablet of McCarty as a bilayered tablet to prepare the composition of Etsey as a bilayer (dual module) or multilayered (multimodule) tablet composition, the two layers or modules (as suggested by Lefler) having different compositions including different excipients, such as sugar alcohols and/or disintegrants in both layers, wherein the different modules have different particle sizes of sugar alcohols and/or PVP because Lefler teaches Kolter teaches particulate sugar alcohols and disintegrants (PVP), having a range of particle sizes for providing the desired disintegration (col. 2, l 33-col. 3, l 10). Instant claim 19 does not recite any particular size of sugar alcohol particles. In any event, one of an ordinary skill in the art would have been able to control the particle size of excipients such as sugar alcohol and/or PVP i.e., different particle sizes in the different layers of cannabinoid composition of Etsey, with an expectation to provide a different release rate from the different layers.    

Double Patenting
12.	Claims 91-111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,925,853 in view of US 10,406,105 to Kolter et al.
	US Patent 10925853 claims are directed to cannabinoid oral chewing tablets comprising a population of particles and one or more cannabinoids, the population of particles comprising a) directly compressible (DC) sugar alcohol particles and b) at least 30% non-directly compressible (non-DC) sugar alcohol particles having a size range of above 500 microns including a sugar alcohol. Both instant and the patented claims recite the same cannabinoids i.e., cannabidiol, self-emulsifying system comprising emulsifiers or oil carriers and further that the one or more cannabinoids are reversibly associated with the solid particles in a ratio of 1:30 to 1:1. Both sets of claims recite a second module in the composition wherein the first module has a first set of solid particles and second module has a second population.
Patented claims do not recite the instant disintegrants such as microcrystalline cellulose, crospovidone, cross-linked PVP with 50% by weight of particles have a size less than 50 microns. Kolter teaches tablet composition that rapidly disintegrating (within 30 seconds) tablets comprising sugar alcohols, disintegrant and water-soluble polymers besides at least one active agent (col. 1, l 11-27). Kolter teaches the pharmaceutical formulation in the form of agglomerates comprising an excipient content composed of a) 60-97% by weight of sugar or sugar alcohols, b) 1-25% disintegrant, c) 1-15% water-insoluble film-forming polymers, d) 0-15% by weight of water-soluble polymers and at least one active agent (abstract, col. 2, l 13-32). Kolter teaches that the composition is in the form of tablets that rapidly disintegrate in the mouth within 60 seconds (col. 2, l 12-40). Kolter teaches 60-97% sugar alcohol such as mannitol, xylitol etc, having a particle size of 50-100 microns (col. 2, l 43-60); disintegrants in an amount of 1-25% by weight and includes crosslinked polyvinyl pyrrolidone, croscarmellose, sodium carboxymethyl starch, L-hydroxypropyl cellulose (col. 2, 61-67). Kolter also recognizes that that rapidly disintegrating tablets include microcrystalline cellulose, sugar alcohols, crosslinked PVP etc (col. 1, l 30-34). Crosslinked polyvinyl pyrrolidone are water-insoluble but film forming and have a particle size from 2 to 60 microns (col. 3, l 4-16). Table 1 of Kolter exemplifies a combination of mannitol and a disintegrant i.e., crosslinked polyvinylpyrrolidone (Kollidon) having a particle size of 17 micron. Kolter teaches that the crosslinked polyvinylpyrrolidone has a high hydration capacity and leads to a very rapid disintegration and gives a particularly soft mouthfeel (col. 3, 20-22).  Further, Kolter teaches that the formulations additionally comprise water soluble materials such as xanthan gums, alginates, polyethylene glycol polymers, cellulose polymers such as hydroxypropylmethylcellulose, hydroxypropylcellulose etc [col. 3, l 49-58].  Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the cannabinoid compositions of the patented claims by further including disintegrants such as microcrystalline cellulose, croscarmellose, sodium carboxymethyl starch, L-hydroxypropyl cellulose, microcrystalline cellulose or crosslinked PVP having particle sizes of less than 17 micron (of instant claims 91 and 94-100), and the water-soluble polymers such as alginates or xanthan gum (instant claim 103), so as to arrive at the instant claims. One of an ordinary skill in the art would have been motivated to modify because the patented claims desires that the chewable tablet composition generates more than 1.5mL of saliva within 30 seconds, and Kolter teaches that crosslinked polyvinylpyrrolidone microparticles provide rapid disintegration (18 seconds, see table 2) of the pharmaceutical composition and also gives soft mouth feel. Instant claim 100 requires “at least 50% by weight of the particles have a particle size of less than 50 microns”. Table 1 of Kolter exemplifies a combination of mannitol and a disintegrant i.e., crosslinked polyvinylpyrrolidone (Kollidon) having a particle size of 17 micron and therefore it would have been obvious to optimize the particle size range and the distribution of the particle size range of crosslinked PVP and still be able to achieve the desired fast disintegration composition. One of an ordinary skill the art would have been motivated because Kolter teaches that crosslinked polyvinylpyrrolidone microparticles provide rapid disintegration (18 seconds, see table 2) of the pharmaceutical composition and also gives soft mouth feel. 


Response to Arguments

Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive.
Rejections under 35 USC 112, 2nd paragraph:
Applicants argue (dated 2/25/22) that claims 108-109 have been amended to overcome the previous rejections. It is argued that in claim 108, the phrase within 3 minutes or more was cited as not clear and indefinite, and Claim 108 has been amended to recite that the further module further that is different in composition disintegrates in about 3 minutes or more. It is argued that in claim 109, the phrase “sugar alcohol composition having a larger particle size” was cited as indefinite because the claim does not clarify the particle size is larger than what and Claim 109 has been amended to recite sugar alcohol composition having an average particle size that is larger than an average particle size of the one or more sugar alcohol particles according to claim 91.
While the amendments might overcome the rejections with respect to the disintegration time and the particle size of sugar alcohol, the present rejection further addresses the indefiniteness in claims 107, 108 and 110, as to what is being compared, with respect to claimed different composition. Further, claim 91 recites “within 2 minutes or less”, which is vague and indefinite because “within 2 minutes” includes less than 2 minutes. It is unclear as to what is construed by “or less” and what amount of sugar alcohol above 20% is able provide a disintegration of 2 minutes or less. Claims 92-111 are dependent on claim 91 and hence included under this section. Further, Claim 100   recites “wherein at least 50% by weight of the cross-linked polyvinyl pyrrolidone has a particle size below 50 micrometers”, which is unclear and vague because the claim does set a lower limit of the particle size, without which the meets and bounds of the smallest particle size of cross-linked polyvinylpyrrolidone that can contribute to the claimed fast disintegrating tablet that can disintegrate within 2 minutes is not clear. 

Claim Rejections - 35 USC 102 and 103- McCarty reference:
	Applicants argue (response dated 2/25/22) that McCarty does not teach a “a further tablet module” with the properties of claims 112 and 113. However, while the newly presented claims 112-121 have not been entered, the limitations of claims 107-111 (recite a further module) have been addressed in the present non-final rejection. Additionally, the Examiner’s arguments (dated 12/29/21) in response to Applicants’ arguments (dated 9/16/21) are reproduced here below: 
	Applicants argue that instant claim 91 has been amended “wherein the tablet is tableted in a direct compression step and does not include added liquid solvent for the one or more cannabinoids”. It is argued that McCarty employs ethanol as a solvent for THC, to form a film, and adsorbent to silica particles. It is argued that Neither McCarty not Kolter teach the claimed the newly limitation.     
	Applicants’ arguments are not persuasive because the limitation is directed to a process step whereas instant claims are directed to a product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). McCarty teaches tablets comprising the claimed cannabinoids and disintegrants, wherein the tablets exhibit a fast disintegration i.e., less than 2 minutes, as claimed.
Applicants have not argued the merits of Kolter reference with respect to claim 100, other than arguing that Kolter relates to agglomeration process and has nothing to do with cannabinoids. However, the teachings of Kolter have not been relied upon for cannabinoids and instead has been relied upon for the teachings of a crosslinked polyvinylpyrrolidone has a high hydration capacity and leads to a very rapid disintegration and gives a particularly soft mouthfeel. Table 1 of Kolter exemplifies a combination of mannitol and a disintegrant i.e., crosslinked polyvinylpyrrolidone (Kollidon) having a particle size of 17 micron and therefore it would have been obvious to optimize the particle size range and the distribution of the particle size range of crosslinked PVP and still be able to achieve the desired fast disintegration composition.
Hence, the rejection has been maintained.
Claim Rejections over WO 2017223309 to Etsey et al - 35 USC 102 and 103:
Applicants argue (response dated 2/25/22) that Etsey does not teach a “a further tablet module” with the properties of claims 112 and 113. However, while the newly presented claims 112-121 have not been entered, the limitations of claims 107-111(recite a further module) have been addressed in the present non-final rejection. Additionally, the Examiner’s arguments (dated 12/29/21) in response to Applicants’ arguments (dated 9/16/21) are reproduced here below: 
	Applicants argue that Etsey fails to teach the limitation “wherein the tablet is tableted in a direct compression step and does not include added liquid solvent for the one or more cannabinoids” and the 3D printing method employs a fluid (solvent) dispensed by a print head on the powder layer, and therefore does not teach the claimed method. It is argued Kolter does not remedy the deficiency. However, the arguments are not persuasive because as explained above, the limitation is a process step and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Applicants have not argued the merits of Kolter reference with respect to claim 100, other than arguing that Kolter relates to agglomeration process and has nothing to do with cannabinoids. However, the teachings of Kolter have not been relied upon for cannabinoids and instead has been relied upon for the teachings of a crosslinked polyvinylpyrrolidone has a high hydration capacity and leads to a very rapid disintegration and gives a particularly soft mouthfeel. Table 1 of Kolter exemplifies a combination of mannitol and a disintegrant i.e., crosslinked polyvinylpyrrolidone (Kollidon) having a particle size of 17 micron and therefore it would have been obvious to optimize the particle size range and the distribution of the particle size range of crosslinked PVP and still be able to achieve the desired fast disintegration composition.
Hence, the rejections under this section have been maintained.
Double Patenting rejection: In response to the Double patenting rejection, Applicants state that upon entry of the amendment (dated 2/25/22), Double patenting would be the only outstanding and Applicants understand that filing a terminal disclaimer would overcome the rejection. However, the amendment of 2/25/22 has not been entered. A terminal disclaimer to overcome the rejection has not been filed. Applicants’ previous arguments (dated 9/16/21) regarding the Double patenting rejection and the Examiner’s response (dated 12/29/21) are reproduced here below: 
	Applicants argue that the present invention is drawn to a fast disintegrating tablet with sugar alcohol at 20% by weight of the tablet, cannabinoid and disintegrant, that disintegrates in 2 minutes or less. It is argued that according to the instant specific examples (e.g., 35, 37, 38) explain that the tablet is sucked and the application page 4, lines 6-7 explicitly states that “the tablet is neither to be chewed nor swallowed but is to be kept in place in the mouth or swished forth and back in the mouth.” In contrast, it is the claims of US 10,925,853 require a chewable tablet and two types of sugar alcohol particles. It is argued that the claimed invention does not require the two types of sugar alcohol particles to achieve the claimed disintegration. It is argued that there is no indication in US 10,925,853 or Kolter that modifying US 10,925,853 to generally use any grade of sugar alcohol (i.e., not distinguishing between DC and non-DC and in the discrete areas) and at the higher weigh percentage of at least 20% would achieve a fast disintegrating tablet as claimed and hence a skilled person also would not combine the art to arrive at a disintegrating tablet since they are directed to different types of tablets. 
	However, the arguments are not persuasive because the present claim do not exclude a chewable tablet and also two types of sugar alcohol particles. Accordingly, the argument that instant claims do not recite the argued features are not persuasive. Applicants’ arguments are not persuasive because Kolter teaches employing the claimed disintegrants for providing a rapidly disintegrating tablets, and one skilled in the art would have extended to any types of tablets, including chewable tablets of the patented claims.  It is argued that there is no indication in US 10,925,853 or Kolter that modifying US 10,925,853 to generally use any grade of sugar alcohol (i.e., not distinguishing between DC and non-DC and in the discrete areas) and at the higher weigh percentage of at least 20% would achieve a fast disintegrating tablet as claimed and hence a skilled person also would not combine the art to arrive at a disintegrating tablet since they are directed to different types of tablets. The argument is not persuasive instant claims do not exclude the discrete areas of sugar alcohols of the patented claims. Even though Kolter does not teaches sugar alcohol in discrete areas, the patented claims teach the discrete areas of each of the sugar alcohols. Further, the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Kolter teaches preparing a rapidly disintegrable tablet, which is becoming increasingly important for oral administration of medicaments (col. 1, l 16-18) and provide a tablet of low hardness and fast disintegration. Therefore, it would have been obvious for one of an ordinary skill in the art to look to the teachings of Kolter to modify the patented claims to provide fast disintegrating tablets that and provide good availability of the active agent therein. Kolter does not teach away from preparing fast disintegrating chewable tablets and hence the arguments are not found persuasive.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611